


110 HRES 831 IH: Encouraging Americans to purchase

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 831
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Mr. Hunter submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Encouraging Americans to purchase
		  American-made products during the holiday season, and for other
		  purposes.
	
	
		Whereas the holidays are a time to focus and reflect on
			 family and think of those less fortunate;
		Whereas Americans must unite and consider the economic
			 future and ways to make America stronger and more prosperous for future
			 generations;
		Whereas Americans should make every effort to support the
			 troops serving in Operation Enduring Freedom and Operation Iraqi Freedom,
			 especially during the holiday season, and thank them for protecting
			 freedom;
		Whereas all Americans should honor the sacrifice,
			 contributions, and dedication of members of the Armed Forces, both on and off
			 the battlefield, in defending the ideals of this great country;
		Whereas American-made products stimulate the United States
			 economy and fund the Armed Forces;
		Whereas the United States global trade deficit reached
			 $105,000,000,000 in 2006 and over 3,100,000 American manufacturing jobs have
			 been lost between 2001 and 2006;
		Whereas domestic manufacturing represents the backbone of
			 both the United States economy and its working-class citizens;
		Whereas the loss of American manufacturing jobs in pursuit
			 of less expensive labor and less stringent regulatory systems in other
			 countries causes harm to children’s health and economic futures;
		Whereas pet food, toothpaste, toys, lunchboxes,
			 pharmaceuticals, clothes, tires, and food exported from China have exposed
			 American children, families, and pets to dangerous chemicals, lead, and other
			 hazards;
		Whereas the entry of China into the World Trade
			 Organization has failed to reduce China’s trade surplus with the United States,
			 causing the loss of more than 1,800,000 jobs in the United States and a trade
			 deficit explosion from $50,000,000,000 in 1997 to $235,000,000,000 in
			 2006;
		Whereas China is manipulating its currency to gain added
			 competitive advantage over manufactured products from the United States;
		Whereas Chinese state-owned firms funded with trade
			 dollars from the United States are acquiring domestic companies and
			 technologies, as well as buying weapon systems that members of the Armed Forces
			 may have to face on future battlefields; and
		Whereas buying products made in the United States
			 strengthens the economy, supports the military, and benefits all Americans:
			 Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes that the United States has the
			 safest regulatory regime in the world that better protects families and
			 children;
			(2)encourages
			 Americans to support American workers and protect American children by buying
			 American products this holiday season;
			(3)supports and
			 encourages a holiday season celebrated with American-made products; and
			(4)encourages
			 Americans to purchase American-made products during this holiday season.
			
